Exhibit 10.2
(COMSCORE LOGO) [w75219w7521901.gif]
May 20, 2009
Mr. John Green
4101 Fordham Road, NW
Washington, DC 20016
Dear John:
This offer letter sets forth the terms of your employment in connection with
your transition from Chief Financial Officer to Executive Vice President, Human
Capital, which took effect as of April 20, 2009. We are confident that you will
continue to play a key role in comScore’s continued success while helping us
remain a leader in the provision of innovative and valuable marketing solutions.
You will continue working from comScore’s offices located in Reston, VA.
Effective as of May 15, 2009, your base salary will be $10,000 Semi-Monthly
(equivalent to an annual salary of $240,000.00), payable in accordance with
comScore’s standard payroll practice and subject to applicable payroll
deductions and withholdings. Consistent with other senior comScore management,
this amount will be reduced by 7.5% effective on May 15, 2009, and will continue
indefinitely until the Compensation Committee of the Board of Directors (the
“Committee”) provides otherwise. The Committee expects to make a one-time stock
grant of 1,645 shares to help set-off the reduction in base salary (the
“One-Time Restricted Stock Award”). The grant shall vest in equal yearly
installments over four (4) years, beginning on May 18, 2010. In the event your
employment with comScore ends before your One-Time Restricted Stock Award
Transition Restricted Stock Award is fully vested, you will forfeit the unvested
portion as of the date of your separation. The One-Time Restricted Stock Award
will be governed by the comScore, Inc. 2007 Equity Incentive Plan (the “2007
Plan”) and related award agreement.
In connection with the execution of this offer letter, you and comScore are
entering into amendments to certain of your outstanding stock option and
restricted stock awards. In addition, Committee has approved the award of 10,000
restricted shares of comScore’s common stock (the “Transition Restricted Stock
Award”). The Transition Restricted Stock Award shall vest in equal yearly
installments over four (4) years, beginning on May 18, 2010. In the event your
employment with comScore ends before your Transition Restricted Stock Award is
fully vested, you will forfeit the unvested portion as of the date of your
separation. The Transition Restricted Stock Award will be governed by the 2007
Plan and related award agreement.
In addition, subject to approval by the Committee, during the Committee meeting
at which the approval of discretionary performance-based equity incentive awards
for calendar year 2009 is scheduled to take place, you will be eligible for an
award of restricted shares of comScore’s

 



--------------------------------------------------------------------------------



 



Mr. John Green
May 20, 2009
Page | 2
common stock (the “Performance Restricted Stock Award”) with the value of up to
75% of the actual earned salary you earned during 2009 in the position of
Executive Vice President, Human Capital, after giving effect to the 7.5%
reduction. The Performance Restricted Stock Award shall vest in equal yearly
installments over three (3) years, with the initial 25% tranche vesting on the
date your equity incentive award is approved by the Committee. In the event your
employment with comScore ends before your Performance Restricted Stock Award is
fully vested, you will forfeit the unvested portion as of the date of your
separation. The Performance Restricted Stock Award will be subject to the
applicable comScore bonus plan, the 2007 Plan, and related award agreement.
During your employment, you will continue to be eligible to participate in
comScore’s standard benefits such as medical insurance, life insurance, sick
leave, 401k and paid time off consistent with any eligibility requirements and
standard company policy. comScore’s current vacation policy provides three
(3) weeks paid vacation per year, earned on an accrual basis. The accompanying
benefits brochure provides additional benefits information. Detailed benefits
information is provided in the comScore Employee Guide and in Summary Plan
Descriptions, which we previously have provided to you.
As a comScore employee, you will be expected to abide by comScore’s rules and
policies and by signing this offer letter you reaffirm that you previously have
read and will continue to abide by the comScore Employee Guide. In addition, you
will continue to be bound by and comply with the Employment, Invention
Assignment and Non-Disclosure Agreement that you executed in connection with
your initial employment with comScore, which, among other things, prohibits
unauthorized use or disclosure of comScore’s proprietary information. Please
keep in mind that your employment will continue to be at-will, which simply
means that either you or comScore may terminate the relationship at any time for
any reason, with or without cause.
By signing below, you acknowledge that you have apprised comScore of any and all
contractual obligations that you may have that would prevent you from working at
comScore, or limit your activities with comScore, including but not limited to
any non-competition obligations to past employers.
The terms described in this letter will be the terms of your employment and
supersede any other agreements or promises made to you by anyone from comScore
regarding these terms, including any offer letter you may have entered into as
Chief Financial Officer, except that your previous awards of stock options and
restricted will continue to be governed by their terms, as they may have been
amended by the amendments you are entering concurrently with this offer letter.
This letter can only be modified by a written agreement signed by you and an
authorized official of comScore.
Please return a signed copy of this letter to me as soon as possible.
We are very excited about your continuing role with comScore. We hope that you
will continue to help us in making comScore all it can be, to the lasting credit
and economic benefit of us all.

 



--------------------------------------------------------------------------------



 



Mr. John Green
May 20, 2009
Page | 3
Best Regards,
/s/ Christiana L. Lin
Christiana L. Lin
ACKNOWLEDGEMENT:
In response to this offer of employment please sign one only.

     
/s/ John M. Green
  I accept the offer of employment.
 
   

     
 
 
  I do not accept the offer of employment. 

 